DETAILED ACTION

The prior Non-final dated 9/30/21 is withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-9, 13-17, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duffy (6467452).
In re Claim 1, Duffy discloses a method for controlling fuel injection aspects of a fuel system of an internal combustion engine, comprising: determining a fuel injection strategy for each engine cycle including a pilot fuel injection, a main fuel injection, and a dwell time between the pilot and main fuel injections; and automatically adjusting the dwell time for each engine cycle based on a sensed ambient temperature and ambient pressure associated with the internal combustion engine (Column 12, Lines 30-39 and 55-67). 
In re Claim 5, Duffy discloses a method of claim 1, wherein adjusting the dwell time includes calculating a dwell time adjustment based on a function relating at least engine fueling data, engine 
In re Claim 6, Duffy discloses a method of claim 5, wherein the function further relates engine intake-side air pressure data and engine intake-side air temperature data (Column 5, Lines 20-26; Column 12, Lines 30-39; and Column 12, Line 55 through Column 13, Line 35). 
In re Claim 7, Duffy discloses a method of claim 6, wherein the engine intake-side air pressure data is based on an intake manifold pressure of the engine (Column 5, Lines 20-26; Column 12, Lines 30-39; and Column 12, Line 55 through Column 13, Line 35). 
In re Claim 8, Duffy discloses a method of claim 7, wherein the engine intake-side air temperature data is based on an intake manifold temperature of the engine (Column 5, Lines 20-26; Column 12, Lines 30-39; and Column 12, Line 55 through Column 13, Line 35). 
In re Claim 9, Duffy discloses a fuel system for an internal combustion engine, comprising: a plurality of fuel injectors supplying fuel to a plurality of combustion chambers; an intake manifold providing air to the combustion chambers; and a controller configured to: determine a fuel injection strategy for each engine cycle including a pilot fuel injection, a main fuel injection, and a dwell time between the pilot and main fuel injections; and automatically adjust the dwell time for each engine cycle based on a sensed ambient temperature and ambient pressure associated with the internal combustion engine (Column 5, Lines 20-26; Column 12, Lines 30-39; and Column 12, Line 55 through Column 13, Line 35). 
In re Claim 13, Duffy discloses a system of claim 9, wherein adjusting the dwell time includes calculating a dwell time adjustment based on a function relating at least engine fueling data, engine speed data, the sensed ambient pressure, and the sensed ambient temperature (Column 5, Lines 20-26; Column 12, Lines 30-39; and Column 12, Line 55 through Column 13, Line 35). 

In re Claim 15, Duffy discloses a system of claim 14, wherein the engine intake-side air pressure data is based on an intake manifold pressure of the engine (Column 5, Lines 20-26; Column 12, Lines 30-39; and Column 12, Line 55 through Column 13, Line 35). 
In re Claim 16, Duffy discloses a system of claim 15, wherein the engine intake-side air temperature data is based on an intake manifold temperature of the engine (Column 5, Lines 20-26; Column 12, Lines 30-39; and Column 12, Line 55 through Column 13, Line 35). 
In re Claim 17, Duffy discloses a non-transitory computer-readable medium storing instructions that, when executed by one or more processors of a computer system, cause the one or more processors to perform a method for controlling fuel injection aspects of a fuel system of an internal combustion engine, the method comprising: determining a fuel injection strategy for each engine cycle including a pilot fuel injection, a main fuel injection, and a dwell time between the pilot and main fuel injections; and automatically adjusting the dwell time for each engine cycle based on a sensed ambient temperature and ambient pressure associated with the internal combustion engine (Column 5, Lines 20-26; Column 12, Lines 30-39; and Column 12, Line 55 through Column 13, Line 35). 
In re Claim 20, Duffy discloses a medium of claim 17, wherein adjusting the dwell time includes calculating a dwell time adjustment based on a function relating at least engine fueling data, engine speed data, the sensed ambient pressure, and the sensed ambient temperature (Column 5, Lines 20-26; Column 12, Lines 30-39; and Column 12, Line 55 through Column 13, Line 35). 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 10-12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Duffy as applied to claims 1, 9 and 17 above.
In re Claims 2-4, 10-12, 18 and 19, while Duffy does disclose the adjustment of dwell time based on ambient temperature and pressure, Duffy does not explicitly disclose that dwell time is increased when ambient temperature and pressure decrease.  
However, this particular configuration would have been obvious to try for one having ordinary skill in the art, as one of ordinary skill would be choosing from a finite number of identified solutions (increasing or decreasing dwell based on a detected increase or decrease in temperature and pressure).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIZO BINDA VILAKAZI whose telephone number is (571)270-3926.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747